office_of_chief_counsel internal_revenue_service memorandum number release date cc pa hmarx postn-125262-13 uilc date date to gregory rickards am op dept team intl tas liaison from pamela wilson fuller senior technician reviewer procedure administration subject recovery_of overpayment offset to tax_liability this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether taxpayer tp made timely claims for refund facts taxpayer timely filed returns for tax years and received refunds for each tax_year the internal_revenue_service later adjusted tp’s income_tax and credits for creating balances due for each of those years the service sent tp balance due and levy notices tp filed a form_843 claim_for_refund and request for abatement on date from date through the service then credited tp’s overpayments from tax years to the balances due for tp subsequently filed another form_843 on date the service’s records show that tp contacted the service numerous times between and regarding the balances due and offsets the service never sent tp a disallowance notice the service has now determined that it had erroneously adjusted tp’s income credits and tax due to a miscommunication between the irs and another federal_agency law and analysis postn-125262-13 sec_6511 provides that claims for refund of tax for which a taxpayer is required to file a return must be filed within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later sec_6511 provides that no refund will be allowed if the taxpayer fails to file a claim within the period prescribed in a pursuant to sec_6511 if the claim is filed within the 3-year period prescribed in a the amount of the refund is limited to the amount_paid within years plus extensions of the filing of the claim if the claim was not filed within the 3-year period the refund amount is limited to the amount_paid within years preceding the refund claim sec_6511 in general a taxpayer seeking a refund of income_tax must file a timely claim that meets the requirements of sec_301_6402-3 however it is well established that an informal claim_for_refund one that does not comply with the formal requirements of the statute and regulations will suffice as long as it requests a refund and fairly advises the service of the nature of the taxpayer’s claim 314_us_186 there are no bright line rules as to what constitutes an informal claim turco v commissioner tcmemo_1997_564 each case must be decided on its own particular set of facts id the relevant question is whether the service knew or should have known that a refund claim was being made id also an informal claim must have some written component id in this case the first offset took place in date tp filed a form_843 in date requesting a refund of the offset amount the service’s records indicate that tp subsequently made informal claims for refund within two years after the additional offsets were made thus each claim was timely pursuant to the 2-year rule in sec_6511 the amount of each claim is not subject_to limitation under sec_6511 because in each instance the entire amount of the tax was paid within years of the filing of the claim postn-125262-13 conclusion tp’s claims for refund for the tax years were timely this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
